Citation Nr: 0114298	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-24 708	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1970.  He died in December 1998.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, by which service connection was denied for 
the cause of the veteran's death.  A claim of entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 (West 1991) was also considered by the RO and 
developed for appellate review.  However, by an October 2000 
VA Form 9, the appellant limited her appeal to the issue of 
entitlement to service connection for the cause of the 
veteran's death.  


REMAND

The Board notes that the Veterans of Foreign Wars of the 
United States (VFW) submitted a statement in September 1998 
which indicated that a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, was 
attached and executed in favor of the VFW by the veteran.  
There is no evidence of the VA Form 21-22 in the claims file.  
Additionally, there is no VA Form 21-22 of record executed by 
the appellant in favor of the VFW.  Nevertheless, the VFW has 
continued to submit statements and transmit procedural 
documents such as the appellant's notice of disagreement.  
Consequently, clarification of VFW's role in this case is 
required.  See 63 Fed. Reg. 33,579-80 (1998) (eliminating 
38 C.F.R. § 20.611 Rule 611, which permitted continuation of 
representation following death of a claimant or appellant).  
This is of particular importance in light of the enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and its mandate to provide notice 
of VA actions to a claimant and her duly appointed 
representative.

The Veterans Claims Assistance Act of 2000 became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board notes that the RO provided the appellant with a 
supplemental statement of the case (SSOC) in March 2001 that 
addressed the provisions of the Act.  However, as explained 
below, further action to fulfill VA's duty to assist under 
this new law is required.

The appellant has argued that service connection for the 
cause of the veteran's death is warranted because the 
terminal disease process-esophageal adenocarcinoma-was the 
product of herbicide exposure during the veteran's period of 
military service in the Republic of Vietnam.  With regard to 
herbicide exposure (including Agent Orange), VA law and 
regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 2000); 
38 C.F.R. § 3.307(a)(6)(iii) (2000).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2000); see 
also 66 Fed. Reg. 23,166 (May 8, 2001) (adding Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes) to this list).  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As noted above, the appellant argues that the veteran died of 
a cancer caused by in-service herbicide exposure.  In light 
of this contention, and because VA is required to assist in 
the development of the evidentiary record when a reasonable 
possibility exists that assistance would aid in 
substantiating the claim, see Veterans Claims Assistance Act 
of 2000, the Board finds that further evidentiary development 
is required by way of expert medical nexus opinion.  The 
appellant should also be given opportunity to prosecute her 
appeal in the context of any regulations promulgated by VA to 
implement the Veterans Claims Assistance Act of 2000.  See 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).

Finally, the Board notes that, by a January 2000 letter to 
the appellant, the RO notified her that her claim of 
entitlement to accrued benefits had been denied, among other 
things.  In correspondence forwarded to VA by the VFW in 
March 2000, and offered as a notice of disagreement, the 
appellant specifically argued that the RO should address a 
claim that the veteran purportedly filed during his lifetime.  
Presumably, the appellant desired that such action be taken 
for the purpose of deciding entitlement to accrued benefits.  
Therefore, the Board concludes that the correspondence 
received in March 2000 should be construed as a notice of 
disagreement with the RO's decision to deny a claim of 
entitlement to accrued benefits.  In such cases, a remand is 
required so that a statement of the case may be issued.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)

Accordingly, the appellant's case is REMANDED for the 
following actions:

1.  The RO should contact the VFW to 
determine whether this organization holds 
a power of attorney from the appellant.  A 
copy of any such document should be 
included in the claims file.  If none is 
found, the RO should contact the appellant 
and clarify her intent with respect to 
representation.  She should be given the 
opportunity to appoint a representative.  
The RO should thereafter ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The appellant should be 
informed of the type of evidence required 
to substantiate her claim, including 
evidence of in-service herbicide exposure 
and medical nexus evidence linking the 
cause of the veteran's death to military 
service.  The RO should explore all 
avenues, especially with the service 
department, for showing that the veteran 
served in the Republic of Vietnam and was 
exposed to herbicides.

2.  After any evidence obtained as a 
result of the development sought above is 
associated with the file, the RO should 
forward the claims file to a physician 
with expertise in oncology so that medical 
evidence on the question of nexus between 
the veteran's cause of death and military 
service can be obtained.  The physician 
should review the entire claims file and 
provide an opinion as to the medical 
probability that the cause of the 
veteran's death is attributable to 
military service, including any in-service 
exposure to herbicides.  It should also be 
determined whether any disease process 
attributable to service, such as the 
previously service-connected dermatitis, 
aided, hastened, or lent assistance to the 
veteran's demise.  All opinions should be 
explained within the context of the 
available evidence.

3.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

4.  A statement of the case on the 
question of entitlement to accrued 
benefits should be issued.  If, and only 
if, the appellant files a timely 
substantive appeal, the RO should return 
this issue to the Board for consideration.

After the appellant and any duly appointed representative 
have been given an opportunity to respond to the supplemental 
statement of the case, the claims folder should be returned 
to this Board for further appellate review.  No action is 
required of the appellant until she receives further notice; 
however, she has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


